NO. 07-02-0063-CR
NO. 07-02-0064-CR
NO. 07-02-0065-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

AUGUST 5, 2002

______________________________


GREGORY RAY ROY, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

NOS. 41,767-B, 41,768-B, 41,790-B; HONORABLE JOHN B. BOARD, JUDGE

_______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
 Appellant Gregory Ray Roy filed notices of appeal in the referenced matters in
which his probation was revoked in Cause No. 07-02-0065-CR and his guilt was
adjudicated in Cause Nos. 07-02-0063-CR and 07-02-0064-CR.  Because the clerk's
record had not been filed due to appellant's failure to pay or make arrangements to pay
for the record, we abated the appeals to the trial court for a hearing.  However, appellant
has now filed a motion to dismiss his appeals.  That motion has been signed by both
appellant and his attorney. 
	Because appellant has complied with the requirements of Rule of Appellate
Procedure 42.2(a) and because this court has not delivered its decision prior to receiving
the motion, the motion is hereby granted.  Having dismissed the appeals at appellant's
request, no motions for rehearing will be entertained, and our mandates will issue
forthwith.
 
							John T. Boyd
							 Chief Justice

Do not publish.    

 into a
settlement agreement, and the motion is signed by both parties’ counsel.  The motion is
accompanied by a copy of the parties’ Rule 11 agreement.  The parties request that
mandate issue immediately in order to effectuate their settlement agreement.  Without
passing on the merits of the appeal, we grant the motion and dismiss the appeal.  Tex. R.
App. P. 42.1(a).  No motion for rehearing will be entertained and our mandate will issue
forthwith.
                                                                           Patrick A. Pirtle
                                                                                 Justice